DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 June 2021 and 06 April 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2 and 7-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 discloses “an element” in line 2, “a moving element” in line 4 and “the element” in line 3, line 5 and line 6, claim 2, claim 7 and claim 8 disclose “the element” in lines 2.  There is a confusing antecedent basis for these limitations.
Claim 9 discloses “an element” in line 2, “a moving element” in line 4 and “the element” in line 3 and line 5, there is a confusing antecedent basis for this limitation in the claim.
Claim 10 discloses “an element” in line 3, “a moving element” in line 5 and “the element” in line 4 and line 6, there is a confusing antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the elastic body" in line 4 and line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the elastic body" in line 4 and line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the elastic body" in line 5 and line 10.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note:
Because of the issues with 35 U.S.C. 112(b), related claim limitations will be examined with broadest reasonable interpretation (see MPEP §2111).  In order to advance prosecution on the merits, prior art is being applied to the claims as best understood by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (Daicel JP 2016 052188.  See Search Report from IDS).
Regarding independent claim 1: Shimizu et al. (e.g. see FIG 1, FIG 2, FIG 3, §0017-§0023, §0027-§0037, §0072) discloses a vibration wave motor (1) comprising: an element (2) configured to be displaced by application of voltage (FIG 3); and an annular elastic body (3) having a bottom surface coming into contact with the element (2) and a drive surface (4) having a groove (protrusions), the elastic body (3) configured to drive a moving element (5) by a vibration wave produced on the drive surface (4) by displacement of the element (2), wherein the element (2) has a density of 4.2 to 6.0 x 103 kg/m3, and a value of [(T/B) + W] is in a range of 0.84 to 1.94, where T represents a depth of the groove (protrusions), B represents a distance from a bottom part of the groove (protrusions) to the bottom surface, and W represents a radial width of the elastic body (3).
Regarding claim 2: Shimizu et al. (e.g. see FIG 1, FIG 2, FIG 3, §0017-§0023, §0027-§0037, §0072) discloses the element (2) has a thickness in a direction of a depth of the groove (protrusions).
Regarding claim 3: Shimizu et al. (e.g. see FIG 1, FIG 2, FIG 3, §0017-§0023, §0027-§0037, §0072) discloses the value of [(T/B) + W] is in a range of 0.84 to 1.02.
Regarding claim 4: Shimizu et al. (e.g. see FIG 1, FIG 2, FIG 3, §0017-§0023, §0027-§0037, §0072) discloses the value of [(T/B) + W] is in a range of 1.02 to 1.94.


Regarding claim 5: Shimizu et al. (e.g. see FIG 1, FIG 2, FIG 3, §0017-§0023, §0027-§0037, §0072) discloses a drive circuit (FIG 3) configured to provide a drive signal that fluctuates repeatedly to the vibration wave motor, wherein when starting the vibration wave motor under a speed zero up to a speed larger than zero, the drive circuit changes a frequency change rate of the drive signal on a basis of the value of [(T/B) + W].
Regarding claim 6: Shimizu et al. (e.g. see FIG 1, FIG 2, FIG 3, §0017-§0023, §0027-§0037, §0072) discloses the drive circuit (FIG 3) is set the frequency change rate to 0.5 kHz/msec or lower when the value of [(T/B) + W] is in a range of 0.84 to 1.02, and is set the frequency change rate to 0.25 kHz/msec or lower when the value of [(T/B) + W] is in a range of 1.02 to 1.94.
Regarding claim 7: Shimizu et al. (e.g. see FIG 1, FIG 2, FIG 3, §0017-§0023, §0027-§0037, §0072) discloses the element mainly contains potassium sodium niobate, potassium niobate, sodium niobate, or barium titanate.
Regarding claim 8: Shimizu et al. (e.g. see FIG 1, FIG 2, §0017-§0023, §0027-§0037, §0072) discloses the element is an electromechanical conversion element configured to convert electrical energy to mechanical energy.
Regarding independent claim 9: Shimizu et al. (e.g. see FIG 1, FIG 2, §0017-§0023, §0027-§0037, §0072) discloses a vibration wave motor comprising: an element (2) configured to be displaced by application of voltage (FIG 3); and an annular elastic body (3) having a bottom surface coming into contact with the element (2) and a drive surface (4) having a groove (protrusions), the elastic body (3) configured to drive a moving element (5) by a vibration wave produced on the drive surface (4) by displacement of the element (5), wherein a value of [(T/B) + W] is in a range of 0.84 to 1.94, where T represents a depth of the groove (protrusions), B represents a distance from a bottom part of the groove (protrusions) to the bottom surface, and W represents a radial width of the elastic body (3).
Regarding independent claim 10: Shimizu et al. (e.g. see FIG 1, FIG 2, §0017-§0023, §0027-§0037, §0072) discloses an optical device configured to drive an optical member (DVD, camera) by a vibration wave motor (1), the vibration wave motor (1) comprising: an element (2) configured to be displaced by application of voltage (FIG 3); and an annular elastic body (3) having a bottom surface coming into contact with the element (2) and a drive surface (4) having a groove (protrusions), the elastic body (3) configured to drive a moving element (5) by a vibration wave produced on the drive surface (4) by displacement of the element (2), wherein the element (2) has a density of 4.2 to 6.0 x 103 kg/m3, and a value of [(T/B) + W] is in a range of 0.84 to 1.94, where T represents a depth of the groove (protrusions), B represents a distance from a bottom part of the groove (protrusions) to the bottom surface, and W represents a radial width of the elastic body (3).
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murakami (U.S. Pre-Grant Publication No. 20050128341) discloses an image pickup apparatus comprising image pickup unit that outputs a signal in response to light received from an object via a lens unit, lens moving unit that is capable of moving the lens unit in a direction along the optical axis, adjusting unit that carries out focus adjustment based on the signal output from the image pickup unit according to movement of the lens unit, display unit that displays an image based on the signal output from the image pickup unit, and control unit that provides control such that the display unit displays the image when the lens unit is being moved in a first direction, and a limitation is imposed upon the display by the display unit when the lens unit is moved until it is stopped after the lens unit is reversed from the first direction to a second direction.
Uebayashi et al. (U.S. Pre-Grant Publication No. 20170155343) discloses an ultrasonic motor in which a sufficient drive speed is exhibited even when lead-free piezoelectric ceramics is used, and generation of unnecessary vibration waves other than a vibration wave of a desired order (for example, a 7th order vibration wave) is suppressed, a drive control system and an optical apparatus that use the ultrasonic motor, and further, a vibrator to be used in the ultrasonic motor.
Hayashi et al. (U.S. Pre-Grant Publication No. 20170153410) discloses an ultrasonic motor in which a sufficient rotation speed is exhibited even when lead-free piezoelectric ceramics is used and a drive control system and an optical apparatus that use the ultrasonic motor, and a vibrator to be used in the ultrasonic motor.
Watanabe et al. (U.S. Pre-Grant Publication No. 20190044054) discloses a piezoelectric material which is low in load on the environment, and also satisfies both the requirements of a high piezoelectric constant and a high mechanical quality factor as well as a piezoelectric element, a vibration wave motor, an optical apparatus, and an electronic apparatus, which are excellent in driving characteristics.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12 March 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837